UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6869



MAURICE JOHNSON,

                                              Plaintiff - Appellant,

          versus


RAYMOND J. WEST; THOMAS M. FLOSNICK; FEDERAL
BUREAU OF INVESTIGATION; U.S. DRUG ENFORCEMENT
AGENCY,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
03-3406-8-PJM)


Submitted:   August 26, 2004             Decided:   September 2, 2004


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Maurice Johnson, Appellant Pro Se. Thomas Michael DiBiagio, United
States Attorney, Neil Ray White, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Maurice   Johnson   appeals   the   district   court’s    orders

dismissing his civil action pursuant to 42 U.S.C. § 1983 (2000),

and denying relief on his Fed. R. Civ. P. 59(e) motion.            We have

reviewed the record and the district court’s orders and find no

reversible error.    We affirm the district court’s dismissal of

Johnson’s § 1983 complaint on the reasoning of the district court.

Johnson v. West, No. CA-03-3406-8-PJM (D. Md. May 14, 2004).            In

addition, we find that the district court’s denial of Johnson’s

Rule 59(e) motion was not an abuse of discretion.             Temkin v.

Frederick County Comm’rs, 945 F.2d 716, 724 (4th Cir. 1991).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                - 2 -